The vessel was seized under the process, and before the return-day the claimant appeared and filed his claim in court on Feb. 16, 1858. On the return of the process, Feb. 16, 1858, proclamation was made in open court, and no one appearing, interlocutory and final decrees were perfected in favor of the libellants. The claim alleges that after the filing of his claim no proceedings could be taken by the libellants without notice to him.
HELD
BY THE COURT.
That the fact of putting in a claim does not stay proceedings ex parte by the libellant, unless it be interposed on the return-day of the process, when the proclamation is made. Then the libellant must regard it as at his peril, although he receives no personal notice of its being filed. The libellants, therefore, have been regular in their proceedings, and the motion must be denied.